    Case 06-60001           Filed 01/25/21         Entered 01/25/21 14:43:06              Doc# 65-1      Page 1 of 1
                                                    Notice Recipients
District/Off: 097−−3                     User: admin                           Date Created: 1/25/2021
Case: 06−60001                           Form ID: pdfcrs                       Total: 2


Recipients submitted to the BNC (Bankruptcy Noticing Center):
ust         Office of the U.S. Trustee      700 Stewart Street, Suite 5103     Seattle, WA 98101
            Jeyul Yang         340 Wohlers Hall      1206 S. Sixth        Champaign, IL 61820
                                                                                                             TOTAL: 2
